                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KELSI KENNEDY,                 :      CIVIL NO.: 1:19-CV-00703
                               :
        Plaintiff,             :      (Judge Jones)
                               :
    v.                         :      (Chief Magistrate Judge Schwab)
                               :
GETTYSBURG COLLEGE, et al.,    :
                               :
        Defendants.            :
                            ORDER
                        January 15, 2020

      Gettysburg College (“defendant”) served the Gettysburg Borough Police

Department (“Department”) with a subpoena for “all documents relating to

plaintiff Kelsi Kennedy’s report of sexual assault by Edward Carroll and other

unknown individuals, as made to the Department on October 30, 2016, including

but not limited to any reports, notes of interviews, notes of investigation, and

evidence collected as a result of Kennedy’s report.” See doc. 133. The Department

objected to the subpoena citing the Criminal History Record Information Act

(“CHRIA”), 18 Pa. C.S. § 9101 et seq. Id. Thereafter, the defendant filed a letter

detailing the dispute regarding release of the subpoenaed information. Id. On

December 19, 2019, Judge Jones referred the discovery dispute to the undersigned.

Doc. 135. We held a telephonic discovery conference on January 14, 2019.

      Based on district court case law within the Third Circuit, we will order the

Department to comply with the subpoena. CHRIA provides, in pertinent part, that:
      Investigative and treatment information shall not be disseminated to
      any department, agency or individual unless the department agency or
      individual requesting the information is a criminal justice agency
      which requests the information in connection with its duties and the
      request is based upon a name, fingerprints, modus operandi, genetic
      typing, voice print or other identifying characteristics.

18 Pa. C.S. § 9106(c)(4). With regard to cases raising federal law claims,

“[d]istrict courts within the Third Circuit have ‘concluded that CHRIA does not

compel a federal court to recognize a blanket privilege against the discovery of

police reports containing investigation information or complaints against third

persons simply because the Pennsylvania legislature may have enacted a

privilege.’” Parno v. Kane, Civ. No. 1:16-CV-1949, 2017 WL 5900477 (M.D. Pa.

2017) (citing Benedict v. McMahon, 315 F.R.D. 447, 452 (E.D. Pa. 2016)). See

also Curtis v. McHenry, 172 F.R.D. 162, 164 (W.D. Pa. 1997) (compelling

production of police reports and finding no privilege for investigative information).

We find no reason to depart from this authority.

      Accordingly, IT IS HEREBY ORDERED that the Department is to

comply with the defendant’s subpoena. The department shall produce the

documents as set forth in the subpoena within 60 days of January 15, 2020.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge



                                         2
